

117 S179 IS: To authorize the appropriation of an additional $10,000,000,000 to secure critical materials and supplies to combat the COVID–19 pandemic.
U.S. Senate
2021-02-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 179IN THE SENATE OF THE UNITED STATESFebruary 2, 2021Ms. Baldwin (for herself and Mr. Murphy) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo authorize the appropriation of an additional $10,000,000,000 to secure critical materials and supplies to combat the COVID–19 pandemic.1.Authorization of appropriations to secure critical materials and supplies to combat COVID–19 pandemic(a)In generalThere are authorized to be appropriated to the Secretary of Health and Human Services for fiscal year 2021 $10,000,000,000 to secure critical materials and supplies to combat the coronavirus disease 2019 (commonly referred to as COVID–19) pandemic, including through efforts to expand domestic capacity to manufacture such supplies through the use of authorities available under the Defense Production Act of 1950 (50 U.S.C. 4501 et seq.).(b)Coordination of use of fundsIn obligating and expending amounts authorized to be appropriated by subsection (a), the Secretary of Health and Human Services shall coordinate with the Secretary of Defense and the Secretary of Homeland Security.(c)Supplement not supplantAmounts authorized to be appropriated by subsection (a) shall supplement and not supplant other amounts authorized to be appropriated to secure critical materials and supplies to combat the COVID–19 pandemic.